Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are pending in the instant application. 

Priority
The instant application claims priority to provisional application 63/010,185. Priority is given with the effective filing date of 04/15/2020. 

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the variant fusion protein.”  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis arises from claim 9’s dependence on claim 1 where there is no mention of a “variant” fusion protein. 

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recited the limitation “wherein lucitanib.” There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis arises from claim 30’s dependent on claim 28 where there is no mention of “lucitanib.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (WO 2013184942), in view of Guffanti (In Vitro and In Vivo Activity of Lucitanib in FDFR1/2 Amplified or Mutated Cancer Models, 2017, Neoplasia, Volume 19, Issue 1, Pages 35-42), and further in view of Jiang (Role of IL-2 in cancer immunotherapy, 2016, Oncoimmunology, Volume 5, Number 6, Pages e1163462-1-10).

Regarding claims 1, 8, and 29, Alvarez teaches a fusion polypeptide that can be administered to treat cancer [page 35, first paragraph] and that one application for the treatment of cancer is through the use of a circularly permuted IL-2 fused to IL-2Rα, generating an IL-2 super agonist [page 35, second paragraph]. Further, Alvarez teaches SEQ ID NO: 26 of the circularly permuted IL-2 fused to IL-2Rα [page 47, lines 14-20]. Alvarez also teaches variants at least 70% identical to SEQ ID NO: 1 (Page 16, paragraph 6-Page 17, paragraph 1). 

However, Alvarez does not teach administering to a patient a therapeutically effective amount of an angiogenesis inhibitor or where this step is carried out before, after, or simultaneously with the administration of the fusion protein. 

Guffanti teaches that lucitanib (angiogenesis inhibitor) is an inhibitor of vascular endothelial growth factor (VEGF) receptors 1 to 3 (VEGFR1 to 3) [Abstract]. Guffanti further teaches that lucitanib potently inhibited growth of cell tumor lines and marked growth inhibition due to potent inhibition of angiogenesis [Abstract]. Guffanti also teaches lucitanib showed antitumor activity due to its anti-angiogenic effects [see Discussion, first paragraph, page 40]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the fusion polypeptide as taught by Alvarez, either administering before, after, or together, with the angiogenesis inhibitor, lucitanib, as taught by Guffanti because they both have the same function of treating cancer. Jiang provides a reasonable expectation of success for administering SEQ ID NO:1, a circularly permuted IL-2, and an angiogenesis inhibitor together to treat cancer because Jiang teaches that IL-2 is a known cancer treatment [see Abstract] and the combination of IL-2 with other cancer immunotherapies has shown to work better than either compound individually [see Conclusions section]. 

Claims 2 and 9 are included in this rejection because Alvarez teaches upon binding IL-2Ra, the binding conformation of IL-2 is stabilized to allow for a high affinity complex to be formed with IL-2Rβ and γc [page 44, example 5]. 

Claims 3 and 10 are included in this rejection because Alvarez teaches the pharmaceutical compositions comprising the fusion protein(s) may be administered for therapy by any suitable route including intravenous and subcutaneous [page 38, third paragraph]. 

Claims 4, 5, 11, and 12 are included in this rejection because Guffanti teaches that lucitanib (angiogenesis inhibitor) inhibits vascular endothelial growth factor (VEGF) receptors 1 to 3, platelet derived growth factor αβ, and fibroblast growth factor receptors (FGFR) 1 to 3 tyrosine kinases [Abstract]. 

Claims 6, 7, 13, 14, and 30 are included in this rejection because Guffanti teaches lucitanib (angiogenesis inhibitor) and that lucitanib was given orally at various daily doses [right column, first paragraph, page 37] and showed antitumor activity due to its anti-angiogenic effects [see Discussion, first paragraph, page 40].
The specification defines Formula I as lucitanib [page 16, line 21, Formula I]. 

Claims 15 and 16 are included in this rejection because Alvarez teaches SEQ ID NO: 26 of the circularly permuted IL-2 fused to IL-2Rα [page 47, lines 14-20].
SEQ ID NO: 26 is 100% identical to the fusion protein SEQ ID NO: 1 of the instant application. 

Claims 17-28 are included in this rejection because they merely recite effects or results of administering the two compounds, SEQ ID NO:1 and lucitanib, together. 
Because it would have been obvious to co-administer the two compounds as described above, a person of ordinary skill in the art would have reasonably expected these effects to occur, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12, 15-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-19 of copending Application No. 17,231,309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 

Regarding claim 1, 8, 15, and 16 of the instant application, claim 1 of the reference application teaches a method of treating cancer in a patient in need thereof, the method comprising: i) administering to the patient a therapeutically effective amount of a fusion protein of SEQ ID NO: 1, or a variant thereof that is at least 80% identical to SEQ ID NO: l; and ii) administering to the patient a therapeutically effective amount of an angiogenesis inhibitor selected from the group consisting of an antibody that binds specifically to VEGF or lenvatinib (angiogenesis inhibitor); wherein step (i) is carried out before, after or simultaneously with step (ii).

Regarding claims 2 and 9 of the instant application, claim 2 of the reference application teaches an effective amount of the fusion protein of SEQ ID NO: 1 is an amount effective to activate the IL-2 intermediate receptor, IL-2R~y.

Regarding claims 3 and 10 of the instant application, claim 3 of the reference application teaches the fusion protein of SEQ ID NO: 1 is administered by intravenous or subcutaneous injection.

Regarding claims 4 and 11 of the instant application, claim 4 of the reference application teaches the angiogenesis inhibitor inhibits more than one receptor tyrosine kinase.

Regarding claims 5 and 12 of the instant application, claim 5 of the reference application teaches the angiogenesis inhibitor inhibits one or more of the following receptor tyrosine kinases: vascular endothelial growth factor receptors types 1, 2, and 3; platelet derived growth factor receptors, types alpha and beta platelet derived growth factor receptors, and fibroblast growth factor receptors, types 1, 2, and 3.

Regarding claim 17 of the instant application, claim 9 of the reference application teaches wherein the combination of steps (i) and (ii) results in an increase in CD8+ T cells in the tumors and spleen of the patient as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.

Regarding claim 18 of the instant application, claim 10 of the reference application teaches the increase in CD8+ T cells is at least 2-fold greater as 5 compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.

Regarding claim 19 of the instant application, claim 11 of the reference application teaches there is no increase in CD4+ T regulatory (Tregs) cells or conventional CD4+ T cells in the patient.

Regarding claim 20 of the instant application, claim 12 of the reference application teaches the combination of steps (i) and (ii) results in an increase in CD8+ T cells and dendritic cells in the tumors and spleen of the patient and a decrease in tumor associated macrophages in the patient as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy

Regarding claim 21 of the instant application, claim 13 of the reference application teaches the combination of steps (i) and (ii) results in an increase CD8+ T cells in the tumors and spleen of the patient as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.

Regarding claim 22 of the instant application, claim 14 of the reference application teaches the increase in CD8+ T cells is at least 2-fold greater as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of an angiogenesis inhibitor as a monotherapy.
Regarding claim 23 of the instant application, claim 15 of the reference application teaches there is no increase in CD4+ T regulatory (Tregs) cells in the patient.

Regarding claim 24 of the instant application, claim 16 (i) of the reference application teaches the combination of steps (i) and (ii) results in an increase in CD8+ T cells and dendritic cells in the tumors and spleen of the patient and a decrease in tumor- associated macrophages in the patient as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.

Regarding claim 25 of the instant application, claim 16 (ii) of the reference application teaches the progression free survival of the patient is increased by at least about 10% as compared to administration of a therapeutically effective amount of the 10 fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.

Regarding claim 26 of the instant application, claim 17 of the reference application teaches the combination of steps (i) and (ii) results in greater expression of genes associated with cytotoxic immune cell function, T cell activation, and antigen presentation as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.

Regarding claim 27 of the instant application, claim 18 of the reference application teaches the combination of steps (i) and (ii) results in a decrease in Esm 1 expression, and increased expression of Type I interferon and Type II interferon-associated genes as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.

Regarding claim 28 of the instant application, claim 19 of the reference application teaches the combination of steps (i) and (ii) results in changes in expression of a greater total number of genes as compared to administration of a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 as a monotherapy or administration of a therapeutically effective amount of the angiogenesis inhibitor as a monotherapy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-7, 13-14, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17,231,309 in view of Guffanti (In Vitro and In Vivo Activity of Lucitanib in FDFR1/2 Amplified or Mutated Cancer Models, 2017, Neoplasia, Volume 19, Issue 1, Pages 35-42). 

The teachings of the reference application, copending Application No. 17,231,309, are discussed above. To reiterate, the reference application teaches a method of treating cancer in a patient in need thereof, the method comprising: i) administering to the patient a therapeutically effective amount of a fusion protein of SEQ ID NO: 1, or a variant thereof that is at least 80% identical to SEQ ID NO: l; and ii) administering to the patient a therapeutically effective amount of an angiogenesis inhibitor selected from the group consisting of an antibody that binds specifically to VEGF or lenvatinib (angiogenesis inhibitor); wherein step (i) is carried out before, after or simultaneously with step (ii) (claim 1). The reference application further teaches lenvatinib is administered orally (claim 8). 

However, the reference application does not teach that the angiogenesis inhibitor is lucitanib or that lucitanib is administered orally. 

Guffanti teaches that lucitanib is an inhibitor of vascular endothelial growth factor (VEGF) receptors 1 to 3 (VEGFR1 to 3) [Abstract]. Guffanti further teaches that lucitanib potently inhibited growth of cell tumor lines and marked growth inhibition due to potent inhibition of angiogenesis [Abstract]. Guffanti also teaches lucitanib was given orally at various daily doses [right column, first paragraph, page 37] and showed antitumor activity due to its anti-angiogenic effects [see Discussion, first paragraph, page 40]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angiogenesis inhibitor of lenvatinib as taught by the reference application to be lucitanib because both are angiogenesis inhibitors that are kinase inhibitors against VEGFR1, VEGFR2, and VEGFR3 and both can be taken orally. Therefore, it would be predictable that administering an effective amount of lucitanib would also be successful in treating cancer. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 8, 10, 15, 16, and 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 9 of Losey (US 11246906). Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 1 of Losey teaches a method of reducing CD4+ regulatory T cells and increasing CD8+ memory T cells for treating cancer in a patient comprising periodically subcutaneously administering to the patient a dose of the fusion protein of SEQ ID NO: 1, or a fusion protein having a sequence identity of at least 80% over a contiguous sequence of the full length of SEQ ID NO: 1. Claim 6 of Losey teaches  the method of claim 1, further comprising co-administering to the patient a therapeutically effective amount of a therapeutic agent, optionally wherein: the therapeutic agent is a PARP inhibitor, a cytotoxic agent, a chemotherapeutic agent, or an immune checkpoint protein inhibitor, optionally wherein the immune checkpoint inhibitor inhibits the interaction of PD-1 and PD-L1, optionally wherein the immune checkpoint inhibitor is pembrolizumab. Claim 9 of Losey teaches the method of claim 6, wherein the pembrolizumab is co-administered prior to, simultaneously with, or subsequent to, administration of the fusion protein of SEQ ID NO: 1. 

Claims 1, 3, 8, 10, 15, 16, and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of Losey (US 11248050). Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 1 of Losey teaches a method of reducing CD4+ regulatory T cells and increasing CD8+ memory T cells for treating cancer in a patient in need thereof, the method comprising: i) administering to the patient a therapeutically effective amount of the fusion protein of SEQ ID NO: 1, or a variant thereof; and ii) administering to the patient a therapeutically effective amount of an immune checkpoint inhibitor; wherein step (i) is carried out before, after or simultaneously with step (ii). Claim 5 of Losey teaches the method of claim 1, wherein the fusion protein of SEQ ID NO: 1 or variant thereof is administered parenterally, intravenously, and/or subcutaneously, to the patient.

Claims 1 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Alvarez (US 9359415) in view of Guffanti (In Vitro and In Vivo Activity of Lucitanib in FDFR1/2 Amplified or Mutated Cancer Models, 2017, Neoplasia, Volume 19, Issue 1, Pages 35-42) and further in view of Jiang (Role of IL-2 in cancer immunotherapy, 2016, Oncoimmunology, Volume 5, Number 6, Pages e1163462-1-10).

Claims 1-3 of Alvarez teach a fusion polypeptide consisting of amino acids 1-303 of SEQ ID NO: 26 and teach a fusion polypeptide comprising of amino acids 1-202 of SEQ ID NO: 26. 

However, Alvarez does not teach the combination of SEQ ID NO: 26 (100% identity to SEQ ID NO: 1 of the instant application) with an angiogenesis inhibitor. 

Guffanti teaches that lucitanib (angiogenesis inhibitor) is an inhibitor of vascular endothelial growth factor (VEGF) receptors 1 to 3 (VEGFR1 to 3) [Abstract]. Guffanti further teaches that lucitanib potently inhibited growth of cell tumor lines and marked growth inhibition due to potent inhibition of angiogenesis [Abstract]. Guffanti also teaches lucitanib showed antitumor activity due to its anti-angiogenic effects [see Discussion, first paragraph, page 40]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the fusion polypeptide as taught by Alvarez, either administering before, after, or together, with the angiogenesis inhibitor, lucitanib, as taught by Guffanti because they both have the same function of treating cancer. Jiang provides a reasonable expectation of success for administering SEQ ID NO:26, a circularly permuted IL-2, and an angiogenesis inhibitor together to treat cancer because Jiang teaches that IL-2 is a known cancer treatment [see Abstract] and the combination of IL-2 with other cancer immunotherapies has shown to work better than either compound individually [see Conclusions section]. 

Claims 1, 16, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Alvarez (US 10407481) in view of Guffanti (In Vitro and In Vivo Activity of Lucitanib in FDFR1/2 Amplified or Mutated Cancer Models, 2017, Neoplasia, Volume 19, Issue 1, Pages 35-42) and further in view of Jiang (Role of IL-2 in cancer immunotherapy, 2016, Oncoimmunology, Volume 5, Number 6, Pages e1163462-1-10).

Claim 1 of Alvarez teaches a fusion polypeptide comprising the amino acids 1-303 of SEQ ID NO: 26 or an amino acid sequence homologous thereto having at least about 98% amino acid sequence identity over the length of amino acids 1-303 of SEQ ID NO: 26 and having the receptor agonist activity of amino acids 1-303 of SEQ ID NO: 26. Claim 2 of Alvarez teaches a pharmaceutical composition comprising the fusion polypeptide of claim 1, and a pharmaceutically acceptable excipient.

However, Alvarez does not teach a method of treating cancer using SEQ ID NO: 26 or the combination of SEQ ID NO: 26 (100% identity to SEQ ID NO: 1 of the instant application) with an angiogenesis inhibitor. 

Guffanti teaches that lucitanib (angiogenesis inhibitor) is an inhibitor of vascular endothelial growth factor (VEGF) receptors 1 to 3 (VEGFR1 to 3) [Abstract]. Guffanti further teaches that lucitanib potently inhibited growth of cell tumor lines and marked growth inhibition due to potent inhibition of angiogenesis [Abstract]. Guffanti also teaches lucitanib showed antitumor activity due to its anti-angiogenic effects [see Discussion, first paragraph, page 40]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the fusion polypeptide as taught by Alvarez, either administering before, after, or together, with the angiogenesis inhibitor, lucitanib, as taught by Guffanti because they both have the same function of treating cancer. Jiang provides a reasonable expectation of success for administering SEQ ID NO:26, a circularly permuted IL-2, and an angiogenesis inhibitor together to treat cancer because Jiang teaches that IL-2 is a known cancer treatment [see Abstract] and the combination of IL-2 with other cancer immunotherapies has shown to work better than either compound individually [see Conclusions section]. 

Claims 1, 3, 10, and 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, and 51 of copending application No. 16,898,008. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 1 of the copending application No. 16,898,008 teaches a method of treating cancer in a patient comprising administering to the patient a dose of at least about 6 μg/kg/day to about 15 μg/kg per day of the fusion protein of SEQ ID NO: 1. Claim 34 of the copending application No. 16,898,008 teaches the method of claim 1, further comprising co-administering to the patient a therapeutically effective amount of a therapeutic agent, wherein the therapeutic agent is a PARP inhibitor, a cytotoxic agent, a chemotherapeutic agent, or an immune checkpoint inhibitor, optionally wherein the immune checkpoint inhibitor inhibits the interaction of PD-1 and PD-L1, optionally wherein the immune checkpoint inhibitor is pembrolizumab. Claim 51 of the copending application No. 16,898,008 teaches the method of claim 39, wherein the pembrolizumab is co-administered prior to, simultaneously with, or subsequent to, administration of the fusion protein of SEQ ID NO:1.

Claims 1, 16, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 63 of copending application No. 17,315,973 in view of Guffanti (In Vitro and In Vivo Activity of Lucitanib in FDFR1/2 Amplified or Mutated Cancer Models, 2017, Neoplasia, Volume 19, Issue 1, Pages 35-42) and further in view of Jiang (Role of IL-2 in cancer immunotherapy, 2016, Oncoimmunology, Volume 5, Number 6, Pages e1163462-1-10).

Claim 1 of the copending application teaches a composition comprising: a) about 1 mg to about 50 mg of a polypeptide comprising a circularly permuted IL-2 fused to the extracellular portion of an IL-2Rα chain; b) sucrose; c) citrate buffer; and d) polysorbate 20. Claim 2 teaches the composition of claim 1, wherein the polypeptide comprises an amino acid sequence having at least 95% identity to SEQ ID NO: 1. Claim 63 teaches a method of treating cancer in a subject in need thereof, the method comprising administering to the subject an effective amount of the composition of claim 25, optionally wherein the cancer is renal cell carcinoma, melanoma, ovarian cancer, or lung cancer, and/or the cancer comprises a refractory solid tumor.

However, the copending application does not teach the combination of SEQ ID NO: 1 (100% identity to SEQ ID NO: 1 of the instant application) with an angiogenesis inhibitor. 

Guffanti teaches that lucitanib (angiogenesis inhibitor) is an inhibitor of vascular endothelial growth factor (VEGF) receptors 1 to 3 (VEGFR1 to 3) [Abstract]. Guffanti further teaches that lucitanib potently inhibited growth of cell tumor lines and marked growth inhibition due to potent inhibition of angiogenesis [Abstract]. Guffanti also teaches lucitanib showed antitumor activity due to its anti-angiogenic effects [see Discussion, first paragraph, page 40]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the fusion polypeptide as taught by Alvarez, either administering before, after, or together, with the angiogenesis inhibitor, lucitanib, as taught by Guffanti because they both have the same function of treating cancer. Jiang provides a reasonable expectation of success for administering SEQ ID NO:1, a circularly permuted IL-2, and an angiogenesis inhibitor together to treat cancer because Jiang teaches that IL-2 is a known cancer treatment [see Abstract] and the combination of IL-2 with other cancer immunotherapies has shown to work better than either compound individually [see Conclusions section]. 

Claims 1, 3, 16, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 30, 69, 72, 76, and 77 of copending application No. 17,315,974 in view of Guffanti (In Vitro and In Vivo Activity of Lucitanib in FDFR1/2 Amplified or Mutated Cancer Models, 2017, Neoplasia, Volume 19, Issue 1, Pages 35-42) and further in view of Jiang (Role of IL-2 in cancer immunotherapy, 2016, Oncoimmunology, Volume 5, Number 6, Pages e1163462-1-10).

Claim 1 of the copending application teaches a composition comprising: a) about 1 mg to about 50 mg of a polypeptide comprising a circularly permuted IL-2 fused to the extracellular portion of an IL-2Rα chain. Claim 2 teaches the composition of claim 1, wherein: the polypeptide comprises an amino acid sequence having at least 95% identity to SEQ ID NO: 1. Claim 30 teaches the composition of claim 1, wherein the composition is an aqueous solution Claim 69 teaches a method of treating cancer in a subject in need thereof, the method comprising administering to the subject an effective amount of the composition of claim 30. Claim 72 teaches the method of claim 69, wherein the composition is administered subcutaneously. Claim 76 teaches a method of treating melanoma in a subject in need thereof, the method comprising administering to the subject an effective amount of a composition comprising: a) about 1 mg to about 50 mg of a polypeptide comprising a circularly permuted IL-2 fused to the extracellular portion of an IL-2Rα chain. Claim 77 teaches the method of claim 76, wherein the polypeptide comprises an amino acid sequence having at least 95% identity to SEQ ID NO: 1

However, the copending application does not teach the combination of SEQ ID NO: 1 (100% identity to SEQ ID NO: 1 of the instant application) with an angiogenesis inhibitor. 

Guffanti teaches that lucitanib (angiogenesis inhibitor) is an inhibitor of vascular endothelial growth factor (VEGF) receptors 1 to 3 (VEGFR1 to 3) [Abstract]. Guffanti further teaches that lucitanib potently inhibited growth of cell tumor lines and marked growth inhibition due to potent inhibition of angiogenesis [Abstract]. Guffanti also teaches lucitanib showed antitumor activity due to its anti-angiogenic effects [see Discussion, first paragraph, page 40]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined the fusion polypeptide as taught by Alvarez, either administering before, after, or together, with the angiogenesis inhibitor, lucitanib, as taught by Guffanti because they both have the same function of treating cancer. Jiang provides a reasonable expectation of success for administering SEQ ID NO:1, a circularly permuted IL-2, and an angiogenesis inhibitor together to treat cancer because Jiang teaches that IL-2 is a known cancer treatment [see Abstract] and the combination of IL-2 with other cancer immunotherapies has shown to work better than either compound individually [see Conclusions section]. 

Claims 1, 3, 8, 10, 15, 16, and 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 27, 60, 61, 62, 63, 64, and 65 of copending application No. 17,568,251. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 1 of the copending application teaches a method of treating cancer in a patient comprising periodically subcutaneously administering to the patient a dose of a fusion protein of SEQ ID NO: 1, or a fusion protein having a sequence identity of at least 80% over a contiguous sequence of at least about 20 amino acids up to the full length of SEQ ID NO: 1. Claim 14 teaches the method of claim 1, further comprising co-administering to the patient a therapeutically effective amount of a therapeutic agent, optionally wherein: the therapeutic agent is a PARP inhibitor, a cytotoxic agent, a chemotherapeutic agent, or an immune checkpoint protein inhibitor, optionally wherein the immune checkpoint inhibitor inhibits the interaction of PD-1 and PD-L1, optionally wherein the immune checkpoint inhibitor is pembrolizumab. Claim 27 teaches the method of claim 14, wherein the pembrolizumab is co-administered prior to, simultaneously with, or subsequent to, administration of the fusion protein of SEQ ID NO:1. Claim 60 teaches a method of treating small cell lung cancer (SCLC) in a patient comprising subcutaneously administering to the patient a dose of the fusion protein of SEQ ID NO: 1, or a fusion protein having a sequence identity of at least 80% over a contiguous sequence of at least about 20 amino acids up to the full length of SEQ ID NO: 1. Claim 61 teaches the method of claim 60, wherein the patient is periodically subcutaneously administered a dose of the fusion protein of SEQ ID NO: 1, or a fusion protein having a sequence identity of at least 80% over a contiguous sequence of at least about 20 amino acids up to the full length of SEQ ID NO: 1. Claim 62 teaches the method of claim 60, further comprising co-administering to the patient a therapeutically effective amount of a therapeutic agent, optionally wherein: the therapeutic agent is a PARP inhibitor, a cytotoxic agent, a chemotherapeutic agent, or an immune checkpoint protein inhibitor, optionally wherein the immune checkpoint inhibitor inhibits the interaction of PD-1 and PD-L1, optionally wherein the immune checkpoint inhibitor is pembrolizumab. Claim 63 teaches a method of treating ovarian cancer in a patient comprising subcutaneously administering to the patient a dose of the fusion protein of SEQ ID NO: 1, or a fusion protein having a sequence identity of at least 80% over a contiguous sequence of at least about 20 amino acids up to the full length of SEQ ID NO: 1. Claim 64 teaches the method of claim 63, wherein the patient is periodically subcutaneously administered a dose of the fusion protein of SEQ ID NO: 1, or a fusion protein having a sequence identity of at least 80% over a contiguous sequence of at least about 20 amino acids up to the full length of SEQ ID NO: 1. Claim 65 teaches the method of claim 63, further comprising co-administering to the patient a therapeutically effective amount of a therapeutic agent, optionally wherein: the therapeutic agent is a PARP inhibitor, a cytotoxic agent, a chemotherapeutic agent, or an immune checkpoint protein inhibitor, optionally wherein the immune checkpoint inhibitor inhibits the interaction of PD-1 and PD-L1, optionally wherein the immune checkpoint inhibitor is pembrolizumab. 

Claims 1, 3, 8, 10, 15, 16, and 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 8 of copending application No. 17,568,281. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 1 of the copending application teaches a method of treating cancer in a patient in need thereof, the method comprising: i) administering to the patient a therapeutically effective amount of the fusion protein of SEQ ID NO: 1, or a variant thereof; and ii) administering to the patient a therapeutically effective amount of an immune checkpoint inhibitor; wherein step (i) is carried out before, after or simultaneously with step (ii), and wherein the variant fusion protein is at least 80% identical to full length SEQ ID NO: 1. Claim 8 teaches the method of claim 1, wherein the fusion protein of SEQ ID NO: 1 or variant thereof is administered parenterally, intravenously, and/or subcutaneously, to the patient.

Pertinent Art
A.       Ahmad et al., NCI 8628 – A Randomized Phase II Study of Ziv-aflibercept and High Dose Interleukin-2 (HD IL-2) or HD IL-2 Alone for Inoperable Stage III or IV Melanoma, 2018, Cancer, Volume 124, Issue 22, Pages 4332-4341. 
This is pertinent art to the instant application because Ahmad teaches that ziv-aflibercept, a known anti-angiogenesis drug, that when combined with IL-2, is more effective than ziv-aflibercept or IL-2 alone. 

B.       Allen et al., Combined antiangiogenic and anti-PD-L1 therapy stimulates tumor immunity through HEV formation, 2017, Science Translational Medicine, Volume 9, Pages 1-13. 
This is pertinent art to the instant application because Allen teaches that VEGF/VEGFR inhibitors enhanced T cell infiltration. 

C.       Criscitiello et al., Targeting fibroblast growth factor receptor pathway in breast cancer, 2015, Current Opinion in Oncology, Volume 27, Issue 6, Pages 452-456.
This is pertinent art to the instant application because Criscitiello teaches that lucitanib is a potent, oral inhibitor of FDFR 1 and 2, VEGFR 1-3, and PGFTα/β and that in patients with breast cancer, 50% achieved partial responses with a median progression-free survival of 40.4 weeks. 

D.       Fukumura et al., Enhancing cancer immunotherapy using antiangiogenics: opportunities and challenges, 2018, Nat Rev Clin Oncol., Volume 15, Issue 5, Pages 325-340.
This is pertinent art to the instant application because Fukumura teaches that antiangiogentic agents can be combined with immune-checkpoint inhibitors to potentially improve patient outcomes. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644